Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
25, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 25, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00411-CV
____________
 
IN RE DEBRAH ANN BRISCO, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 8, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator asked this
court to compel the Honorable Lisa Millard, presiding judge of the 310th
District Court of Harris County, to vacate a judgment nunc
pro tunc entered on February 21, 2006.
Relator has not established that she is
entitled to mandamus relief because she has an adequate remedy at law in the
form of an appeal.  See Tex. R. App. P. 4.3(b).  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 25, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.